United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1755
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Carlos Sanchez-Perez, also known as   * Eastern District of Arkansas.
Jesus Pereda-Lopez                    *
                                      *      [UNPUBLISHED]
            Appellant.                *
                                 ___________

                            Submitted: December 26, 2000
                                Filed: January 10, 2001
                                    ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Carlos Sanchez-Perez pleaded guilty to illegally re-entering the United States,
having previously been deported subsequent to a conviction for commission of an
aggravated felony, in violation of 8 U.S.C. § 1326(b)(2). The district court1 sentenced
him to seventy-eight months imprisonment and three years supervised release.




      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
       Sanchez-Perez renews on appeal the argument he presented below, that the
statute--which penalizes an alien “whose removal was subsequent to a conviction for
commission of an aggravated felony,” see 8 U.S.C. § 1326(b)(2)--is ambiguous.
“Subsequent to” could mean either “after” or “as a result of,” Sanchez-Perez argues,
and he is entitled to the more lenient reading. He contends that, as his deportation
resulted from illegally re-entering the United States in violation of a prior deportation
order, not being convicted for an aggravated felony, his offense level should not have
been enhanced by sixteen levels under U.S.S.G. § 2L1.2(b)(1)(A).

        Sanchez-Perez concedes in his brief that “nearly all dictionaries define the word
‘subsequent’ to connote ‘following in time’ or sequential.” We conclude that the word
should be understood to carry its common meaning. See Beef Nebraska, Inc. v. United
States, 807 F.2d 712, 716 (8th Cir. 1986) (fundamental canon of statutory construction
is that, unless otherwise defined, words will be interpreted as taking their ordinary,
contemporary, common meaning); BLACK’S LAW DICTIONARY 1427 (6th ed. 1990)
(subsequent means following in time, coming or being later than something else, or
succeeding).

      This meaning is accurately reflected in the Guidelines commentary. See
U.S.S.G. § 2L1.2, comment. (n.1) (“‘Deported after a conviction’ means that the
deportation was subsequent to the conviction, whether or not the deportation was in
response to such conviction.”); Stinson v. United States, 508 U.S. 36, 38 (1993)
(Guidelines commentary that interprets or explains particular Guideline is authoritative
unless it violates Constitution or federal statute, or is inconsistent with or is plainly
erroneous reading of, that Guideline).

      Accordingly, we affirm the judgment of the district court.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-